Citation Nr: 1720497	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for right trochanteric bursitis, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for cluster headaches, currently rated as 10 percent disabling prior to October 26, 2016, and as 30 percent disabling thereafter.

3.  Entitlement to service connection for residuals, right hip avulsion fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the RO in Roanoke, Virginia.

The May 2009 rating decision, in relevant part, granted service connection for right trochanteric bursitis (rated as 10 percent disabling) and cluster headaches (rated as noncompensable), and denied service connection for bilateral tinea pedis, residuals of a right hip avulsion fracture, bilateral shin splints, and reactive lymph node of the right breast.  The Veteran appealed these decisions via an April 2010 notice of disagreement.  In January 2011, she withdrew her appeal for the issues of service connection for bilateral shin splints and reactive lymph node of the right breast.  See January 2011 DRO hearing transcript.

Thereafter, an August 2011 rating decision granted service connection for bilateral tinea pedis and increased the rating for cluster headaches from 0 to 10 percent, effective December 30, 2008.  In October 2011, the Veteran expressed her disagreement with the initial rating assigned for bilateral tinea pedis.  See October 2011 substantive appeal.  The RO issued a statement of the case for this issue in November 2016, but the Veteran did not perfect an appeal.  As such, the issue of a higher initial rating for bilateral tinea pedis is currently not on appeal.  Finally, the Board notes that a November 2016 rating decision assigned a higher rating of 30 percent for cluster headaches, effective October 26, 2016.  This was not a full grant of the benefit sought, and the appeal continues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2011 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  In February 2017, the Board sent a letter to the Veteran, informing her that a Central Office hearing had been scheduled for March 8, 2017.  The letter was sent to an address in Dover, Delaware.  Later that month, the Board contacted the Veteran to confirm her attendance to the hearing.  The Veteran replied that she had never received the letter informing her of the hearing, adding that she had not resided in Dover for the last 18 months.  She requested that a videoconference hearing be scheduled instead.  As the requested hearing has not yet been conducted, the RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at her current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




